Citation Nr: 1517046	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran's notice of disagreement with the denial of Post-9/11 GI Bill benefits was timely.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from November 2004 to January 2005.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The record before the Board includes the Veteran's paper education and claims files, as well as electronic records within Virtual VA.


REMAND

In the Veteran's June 2013 substantive appeal, she requested a videoconference hearing before the Board.  In December 2013, she was notified of her February 2014 videoconference hearing at the Muskogee, Oklahoma, RO.  She notified the RO in January 2014 that she could not appear because she was out of the country.  She indicated that she would return in July 2014 and requested that the hearing be rescheduled at that time.  In June 2014, she was notified of an August 2014 travel board hearing at the Cleveland, Ohio, RO.  The Veteran responded to that letter in June 2014, again requesting the hearing to be scheduled in Muskogee, Oklahoma.  In July 2014, the Veteran submitted a statement requesting that the hearing be scheduled in Utah, and she provided an updated mailing address in Salt Lake City, Utah.  The RO did not reschedule the hearing despite the Veteran's timely request.  The RO has not yet properly rescheduled the Veteran's videoconference hearing.  Inasmuch as videoconference hearings are scheduled by the RO, this case must be returned to the RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a videoconference hearing before the Board in accordance with the docket number of her appeal.  This hearing should be scheduled, as requested by the Veteran, at the RO nearest to her home in Salt Lake City, Utah.  See July 2014 request from the Veteran within the Virtual VA electronic record.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




